 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees, stockroom employees, experimental modelmakers, toolroom andtool crib attendants, and floor inspectors, but excluding the shop coordina-tors, production control clerks, office and clerical employees, engineeringdepartment employees, research department employees other than model-makers, time-study men, senior group leaders, guards, watchmen, time-keepers, head inspectors, professional employees, and supervisors withinthe meaning of the Act.WE WILL NOT in any manner interfere with the efforts of the above-named.Union to bargain collectively with us, or refuse to bargain with said Union, as.the exclusive representative of all our employees in the bargaining unit set forthabove.PRECISION SCIENTIFICCOMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust not bealtered, defaced, or covered by any other material.ButteWater CompanyandInternational Union of OperatingEngineers,Local Union 375,AFL-CIO.Case No. 19-RC-1869.February 28,1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Dan E. Boyd, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :The Employer, a New Jersey corporation, is engaged in providingwater to the general public and to various business enterprises inButte, Montana, and the surrounding vicinity.The Employer tookno position in regard to whether or not it was engaged in interstatecommerce.The record reveals that during the last year the Employer's salestotaled $685,667. In that same period its sales to organizations engagedin interstate commerce amounted to $237,533, of which $198,298 wereto the Anaconda Company.The Employer is a wholly owned subsidiary of the Anaconda Com-pany and shares interlocking officers and directors with that corpora-tion.However, the record indicates that the Employer is operated asa separate enterprise under its own general manager who directs theEmployer's labor relations and other policies and exercises independent1 Butte Stationary Engineers Union No. 83, International Union of Mine, Mill andSmelter Workers, was allowed to intervene at the hearing on the basis of its contractualinterest.117 NLRB No. 63. BUTTE WATER COMPANY485judgment in so doing.2The primarily local character of the Em-ployer's activities is shown by the fact that in 'the past year approx-imately two-thirds of its sales were made to private individuals or tobusinesses not engaged in interstate commerce.On the above facts and the entire record, we find that the Employeris a local public utility.Under the rule established in theGreeniwiehGas 3case a local public utility must gross $3,000,000 annually tojustify the assertion by the Board of jurisdiction over its operations.As the Employer does not meet this standard, we find that it will noteffectuate the policies of the Act to assert jurisdiction herein.Weshall, therefore, dismiss the petition.,The Board dismissed the petition.]MEMBER MURDOCK, dissenting :I dissent from the dismissal of the petition on the stated groundsthat it will not effectuate the policies of the Act to assert jurisdictionover the Employer's operations.The majority's conclusion to thateffect can only have been arrived at by the application of criteria otherthan the effect of the Employer's operations on commerce.Moreover,as appears hereafter, this dismissal is not even required by the Board'spresent restrictive jurisdictional standards.The Employer is the only source of water in the Butte, Montana,area.In addition to supplying water to individuals, it supplies waterto railroads, airline and bus terminals, and to enterprises engaged' ininterstate commerce, including the Anaconda Company's mining oper-ations.Its total annual sales approximate $685,000.Its sales toenterprises engaged in interstate commerce totaled $235,533, of whichover $198,000 were to Anaconda Company's mining operations in theButte area.It is readily apparent that the Employer's operations satisfy theBoard's indirect outflow standard, which requires the assertion of juris-diction over enterprises which annually furnish materials or services inthe amount of $100,000 to instrumentalities of commerce or to enter-prises which annually ship goods valued in excess of $50,000 directlyin interstate commerce.'Under this standard the Board asserts juris-diction over enterprises furnishing window washing services,5 painting2 The Employer's general manager is in charge of negotiations with the various unionswith which the Employer deals. In their bargaining they have usually followed the areapattern in regard to wages and other conditions of employment as established by the SilverBow Employer's AssociationThe Employer is not, however, a member of thisorganization.3 Greenwich Gas Company and FaeZs,Incorporated,110 NLRB 564;Gary Hobart Water'Corporation,115 NLRB 1575.4JonesboroGrain Drying Cooperative,110 NLRB 481;Whippany Motor Co., Inc.,115NLRB 52.6City Window Cleaning Company,114 NLRB 906. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDand sandblasting services,'guard services,' or printed materials suchas office forms.'Furthermore the Board has just recently applied theindirect outflow standard to assert jurisdiction over a local transitsystem9whose operations did not satisfy theGreenwich Gasstandard,"and over an intrastate trucking firm," whose operations did not satisfythe standards previously established for the transportation industry.laIn the latter case the Board applied the indirect outflow standard de-spite the fact that it had expressly stated in an earlier decision that theJonesborostandards would not be applied to enterprises in the trans-portation industry."The Board justified its departure from the ap-plicable standard for the transportation industry on the ground thatThe local hauling services performed by Petitioner are indis-tinguishable from such other types of services for interstate busi-nesses asmight,under theJonesbororule afford a basis forasserting judisdiction.Consistent with the above decisions,the Board should assert jurisdic-tion over the Employer.For clearly the furnishing of water to inter-state businesses is indistinguishable from furnishing other serviceswhich under theJonesbororule afford a basis for asserting jurisdiction.Adequate supplies of water play a particularly essential role in thecopper mining industry.Most of the copper ore mined in this countryis treated at or near the minesite by "flotation."14Flotation has beendescribed asthe most important modern development in regard to mineralseparation. . . . [It] has rendered possible the profitable treat-ment of ore bodies and even of residues from older and less ef-ficient methods of treatment.The flotation process consists instirring up finely divided ore in water to which certain additionshave been made in order to produce froth when the water isviolently agitated or air is blown through it.This froth carrieswith it to the surface of the water the fine particles of mineral leav-ing the particles of gangue at the bottom. In this way it ispossible to remove and to concentrate the mineral values out ofvery poor ore, the operation being both rapid and cheap.156 Industrial Painters and Sandblasters,112 NLRB 4377 Burns Detective Agency,110 NLRB 995.8 Jahn-Tyler Printing and Publishing Company,112 NLRB 1678Potash Mines Transportation Company, Inc,116 NLRB 1295.10 This standard is applicable to local transit systems as well as to local public utilities.u Pazan Motor Freight, Inc.,116 NLRB 1568.IsBreeding Transfer Company,110 NLRB 493,andEdelen Transfer and Storage Com-pany,Inc,110 NLRB 1881.19 EdelenTransferand Storage Company,Inc., supra.14Minerals Yearbook,Metals and Minerals (Except Fuels), volume 1, 1952, page 351.Publishedby UnitedStates Department of the Interior,Bureau of Mines15 15 Encyclopedia Britannica,page 311. BUTTE WATER COMPANY487Although this record does not disclose the details of Anaconda Com-pany's mining operations, Government reports show that the flotationprocess is an important factor in its operations. In 1955 AnacondaCompany's Butte Mines were the third largest copper mining opera-tion in the United States in terms of output.16 In 1952, after a periodof preparation, Anaconda Company started production of low gradeores from areas adjacent to the normal Butte vein structures.By theend of 1955 production of low grade ore had reached an annual rate of90,000,000 pounds of ore.17Any reduction in the output of Anaconda's Butte mines would havesignificant effects on the copper industry and the national defense.According to the Mineral Industry Survey, the copper industry in 1955was marked by inadequate supplies to meet increased consumption.Output in 1955, though 20 percent higher than 1954, did not meet thehigh levels anticipated, chiefly because of labor disputes in the in-dustry.The Government found it necessary to assist an industryharassed by shortages, by releasing holdings of metal and of metalunder contact for delivery to the Government.18As a result of suchaction a total of 72,000 tons of copper was diverted from delivery toGovernment stockpiles and from Defense Production Act inventory."Though the situation has eased somewhat in 1956, the improvement hasbeen largely the results of a recent absence of labor strife in theindustry 20In the face of the obvious critical importance of the water fur-nished by the Employer to the -continuance of Anaconda's operations,,which in turn represent such a substantial portion of the Nation's totalcopper production, there can be no possible justification for thisAgency to conclude that the policies of an Act designed to promotethe free flow of commerce will be effectuated by the refusal to assertjurisdiction over the Employer.The fact that the Employer is a localpublic utility whose operations do not meet the $3,000,000 gross receiptstest of theGreenwich Gascase is no justification.Rather it demon-strates once more, the fallacy of the assumption underlying theGreen-wich Gasstandard for public utilities (pointed out in the dissentingopinion therein), that multimillion dollar utilities in terms of gross re-ceipts have a substantial impact on interstate commerce while smallerutilities do not.The fallacy of such an assumption was only recently18Mineral Industry Surveys, United States Department of the Interior, Bureau of Mines,Mineral Market Report No 2563.17 Standard and Poor's Corporation Records, A-B, page 2100IsMineral Industry Surveys, United States Department of the Interior, Bureau of Mines,Mineral Market Report No 2563.09Ibid.In 1951 the Government commenced a program to stimulate the production ofcopper by entering into long-term purchase agreements with domestic producers.By theend of 1952 it had entered into 18 such agreements, of which 11 called for deliveriesuntil after the end of 1956. See Minerals Yearbook for 1952, table 2, page 348.20 See the Monthly Copper Reports Nos. 49-58, published by the United States Depart-ment of the Interior, Bureau of Mines. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDdemonstrated again, when the majority applied that standard to refuseto assert jurisdiction over the water utility in Gary, Indiana, supply-ing industrial concerns in the largest steel producing area in theworld, despite the crucial importance of an ample supply of waterto the production of steel.21 I do not see how one can avoid theconclusion that any jurisdictional scheme is arbitrary and capriciouswhich (as the majority holds) does not permit the assertion of juris-diction over an enterprise furnishing in excess of $100,000 worth ofwaternecessary to the production of concerns like the Anaconda Com-pany or the United States Steel Corporation, but which requires theassertion of jurisdiction over enterprises which furnish them a likeamount of window washing, painting, and sandblasting or guardservices, or just printed forms.22But even in the absence of the long overdue revision of the jurisdic-tional standard for public utilities, under existing precedents involv-ing the single employer "doctrine" jurisdiction should neverthelessbe asserted over the Employer. The record conclusively demonstratesthat the Employer is an integral part of the Anaconda Company'smining operations. I have already discussed the manner in which theEmployer's operations are functionally integrated with those of theAnaconda Company by virtue of the fact that it is the sole source ofsupply of water which is essential to the operations of the AnacondaCompany. In addition as conceded by the majority, the Employeris the wholly owned subsidiary of the Anaconda Company and all ofits officers and directors are officers and/or directors of the AnacondaCompany.The majority finds however, that the Employer is oper-ated as a separate enterprise under its own general manager whodirects its labor relations and other policies, exercising independentjudgment in so doing. The latter finding would be unexceptionable ifthe issue before us were whether or not the Employer's general man-ager was a supervisor within the meaning of the Act.We are con-cerned, however, with a different question which the majority refusesto discuss-the question whether the operations of the Employer,despite the fact that it is a separate enterprise with a separate corpo-rate identity, are so integrated with those of Anaconda as to warrantthe conclusion that for jurisdictional purposes they are to be regardedas a single employer.The functional integration of the operationsof the Employer, described above, together with the common officersand directors permits of only one conclusion, that the Employer is anintegral part of Anaconda's mining operations and must be treatedas a single employer with Anaconda. This is so even if the majority'sconclusion that the general manager "directs" the Employer's laborrelations policies is intended to suggest that he independently deter-21Gary Hobart Water Corporation,115 NLRB 1575.21 See cases cited in footnotes 6, 7, 8, 9, 10, 11, and 12. BUTTE WATER COMPANY489mines them.For even in the absence of a centrally controlled laborrelations policy the Board has found two or more corporations toconstitute single employers, where the corporations were commonlyowned, had interlocking directorates, and there was some showing ofintegration of operation.23 Indeed in 2 cases the finding of a singleemployer was rested solely on the fact that the 2 corporations werecommonly owned and had interlocking directorates.24However, the majority's finding that the Employer's general man-ager "direct" the Employer's labor relations does not correctly reflectthe record insofar as it suggests that the general manager independ-ently determines labor relations policy.The Employer's general man-ager testified that everything he did is subject to the approval of theofficers of the Company, that naturally he worked under their direc-tion.In describing the manner in which collective-bargaining nego-tiations were carried out, he stated that although he did the negotiat-ing, he first discussed matters with the officers of the Company, andthen with the business agent of the Union.After agreement wasreached, he would write a letter to his superintendent directing him to^put the new conditions into effect, which "would be approved by officersof the Butte Water Co." before it could be effective.This testimonydemonstrates that all policies of the Employer including labor rela-tions policies, are established and controlled by the officers of the Em-ployer, and that the general manager merely carries out such policiesin accordance with the directions from his superiors.In these circum-stances the majority's finding that the general manager "directs" theEmployer's labor relations, insofar as it suggests that he determinesthese policies, clothes him with authority he refused to claim he had,and which he specifically placed in the hands of his superior officers.As these officers are also the responsible officers of the Anaconda Com-pany, it is plain that labor relations for the two corporations are infact centrally controlled by the same group of men.There can be nodoubt but that the Employer and the Anaconda Company constitute asingle Employer for jurisdictional purposes under Board precedents.In view of the foregoing, I would assert jurisdiction over the Em-ployer.I would do so on either of the two grounds : First, because theEmployer annually furnishes in excess of $100,000 worth of water to23 SeeYoungstown Tent & Awning Company,110 NLRB 835; andOrkin ExterminatingCompany, Inc. (of Kentucky),115 NLRB 622 In theOrkincase, the Board found thatthe separate corporation there involved was an integral part of a multistate enterprisedespite finding that its manager "exercises his own discretion and judgment in hiring anddischarging employees ; he sets the rates of pay of his employees ; and determines holidays,hours of employment, the need for overtime, and vacation policy.He maintains recordsof all transactions, makes up his own payroll, has the power to obligate the Employer'scredit, and shares in the Employer's profits each year "''4Hot Shoppes Caterers,Inc.,10-RC-2896,issuedApril 13, 1955, not reported inprinted volumes of Board Decisions and Orders,but facts quoted in dissent inOrkin,"The Rat Man," Inc.,112 NLRB762, 764;Colonial Sand & StoneCo, 2-RC-8269, issuedOctober 3, 1956 (not reported in printed volumes of Board Decisions and Orders). 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Anaconda Company, and thus its operations satisfy the Board'sindirect outflow standards; secondly, the Employer constitutes a singleEmployer with the Anaconda Company whose gigantic operationsobviously meet several of the Board's jurisdictional standards.2525Anaconda Company,114 NLRB 530;Anaconda Copper Mining Company,104 NLRB1064 (corporate name changed between dates of the two cases).Anaconda Company'sConsolidated Income Repoit for 1955, discloses gross sales and revenues of $630,703,000.Standard and Poor's Corporation Records, A-B, page 2102VowellConstruction CompanyandInternational Hod CarriersBuilding and Common Laborers'Union,LocalNo. 417, AFL-CIO, and Truck Drivers,Chauffeurs,Warehousemen&HelpersLocal UnionNo. 941, AFL-CIO,Joint-Petitioners.Case No.33-RC-585.February 28,1957DECISION AND ORDERUpon a petition duly filed, under Section 9 (c) of the National LaborRelations Act, a hearing was held before Byron E. Guse, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Vowell Construction Company, hereinafter referred to asVowell, is engaged in the construction of roads, highways, and streetsin the State of Texas.During the last calendar year it performed noservices outside the State of Texas. Its direct out-of-State purchasesamounted to approximately $40,000.During-the same period it per-formed services valued in excess of $250,000, for businesses engaged ininterstate commerce.These services consisted of the construction andblacktopping of parking facilities.During the same period Vowellfurnished services and materials valued in excess of $100,000, pursuantto a contract with the United States Government for the constructionof runways and landing strips at Biggs Air Force Base in El Paso,Texas.The employees involved herein are engaged in furnishingmaintenance services on roads and grounds of the Standard Oil Com-pany of Texas under a contract between that company and Vowell.Vowell contends that the Board should not assert jurisdiction hereinbecause the services it performs for businesses engaged in interstatecommerce do not enter the stream of commerce, and because the em-ployees involved were not engaged in the performance of servicesunder the contract with the United States Government.We find nomerit in these contentions.The Board's indirect outflow standarddoes not require that the goods or services furnished to businesses en-117 NLRB No. 69.